Title: Thomas Jefferson to Luis de Onís, 11 June 1817
From: Jefferson, Thomas
To: Onís, Luis de


          
            Monticello
June 11. 17.
          
          I thank you, Sir, for the Eulogy on Dr Valli which you have been so kind as to send me. his devotion to the good of his fellow-men merited all which the Orator has said of him, and entitles him to a distinguished niche in our Martyrology. how far his experiments may contribute to the preservation of human life I am not qualified to judge; but it is much to be regretted that his last one was not tried on a less valuable subject. the expression of sentiments so just towards him is the more pleasing to me, as it furnishes me the occasion of renewing to you the assurances of my high consideration and regard.
          Th: Jefferson
        